DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a system, classified in G06Q30/06.
II. Claims 21-23, drawn to a system, classified in H04L 9/3228.

Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination 

The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of claims
This office action is in response to the amendment received on 08/28/2020.
Claims 1, 4, 6, and 8-13 were amended.
Claims 14-20 were canceled.
Claims 21-23 were withdrawn.
Claims 21-23 were newly introduced.

Claims 1-13 were examined.

Response to Arguments/Amendments
Claim Interpretation
Applicant’s amendments and arguments (see remarks, pages 9-12, filed on 08/28/2020), with respect to the broadest reasonable interpretation of the claims have been fully considered and are persuasive in part, in view of the amended language. Specifically, with respect to language directed to intended use, Applicant asserts “Claim 1 now recites various computers "programmed with" enumerated instructions”. Examiner finds Applicant's arguments persuasive. With respect to non-functional descriptive material language, Applicant asserts that Examiner “neglects to understand that the disparaged claim elements tie in directly with the functioning of the machine. For example, the examiner disparages the single-use codes and what they include when those codes are explicitly tied to a product restricted to a particular buyer: "transmit the input to access the first product, the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account". This is a recitation of computerized function that results in a special purpose and improvement, namely, establishing a one-to-one relationship between a buyer account and a product using the single-use codes. Thus, the case law on which the examiner depends is inapposite to the instant claims. ”. Examiner respectfully disagrees. MPEP 2111.05 details functional and nonfunctional descriptive material. It including information categorized by retailer identity and product type”; “the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account”; “the second one of the first plural single-use codes being associated with the buyer account such that the second one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account”. However, this language refers only to describing the code information or describing certain characteristics of the code that are insufficient to establish a functional relationship to the claimed system. For instance, the transitional term “including” is synonymous with “comprising” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Information "including" information merely describes the type of data. In addition, the claims do not require the function of "accessing the first/second products" to be performed, therefore, merely reciting what the codes are "associated with" (i.e. the account), followed by the description of an example of what the codes "cannot be used to" merely represents a description of a possible intended use of the codes. These descriptions of the data represent the contents of information and are not functionally or structurally related to the associated physical substrate. Therefore, the printed matter is owed no patentable weight, in contrast with Applicant's assertions. With respect to contingent claim limitations, Applicant asserts “Allegations also have been levied that certain manners of claiming computer algorithms represent "contingent claim limitations" that can be safely responsive to a transaction with a buyer for the first product, provide…" However, the claims do not require or encompass "a transaction with a buyer". In other words, the claimed invention may be practiced without "a transaction with a buyer" happening. In this case, the function of "provide" and the following language that depends on this contingent function is not part of the broadest reasonable interpretation of the claims. While Examiner provides a full and thorough Examination, attempting to address every aspect of the claims in the spirit of compact prosecution, it would be unreasonable to unduly grant patentable weight where none exists. Therefore, Examiner is unpersuaded by Applicant's arguments regarding the contingent language present in the amended claims. In addition, with respect to the cited decision, it Appears Applicant addresses the details of the particular case while overlooking the fact that "the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, further describes the codes (i.e. "codes being associated… with account such that…"). In other words, the language attempts to further limit a non-functional descriptive language: "codes being associated with... account". In other words, the claims do not require the system to perform the function of "associating" codes to an account, but merely describe what the "codes" are "associated with". In addition, the claims recite "transmit the input to access the product" by the first buyer computer and irrespective of an "account". However, access control is not required to be performed by the independent claim and the language describing the "codes" do not alter the recited function of "transmit" (i.e. the "input" is required by the claims to be transmitted, regardless of "account" and no further access control function is required by the claims). . Therefore, the language describing the type of code, including language recited as "such that" do not alter the claimed function of "transmit".

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 12-14, filed on 08/28/2020), with respect to the rejection under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to 1. The claims recite the functions of "provide... code" and "transmit... input (of a code) to access (a) product". Therefore, the broadest reasonable interpretation of the claims allow for the reasonable interpretation that the codes are equivalent to "license keys". Distributing codes sequentially to multiple entities in order to ultimately obtain access to a product squarely represents the concept of licensing. The fundamental concept of licensing - the practice of granting rights in exchange for royalties, is a fundamental, well known economic practice prevalent for more than a century in our system of commerce. Licensing provides rights holders the a supplier-approved code-generating algorithm. Additionally or alternatively, the codes may be manually created at the computer system 206 under direction of the supplier manager 204. In either case, each code that is generated is understood to be unique such that no two codes are the same." Therefore, Examiner is still in the position that the claims do recite a mathematical formula of "providing codes", as, in at least one embodiment represented by the claims at issue in light of the specification, these codes are "automatically generated by the computer system 206 itself per a supplier-approved , would necessarily require a uniqueness proof which can be represented by a formula. Therefore, Examiner is unpersuaded by Applicant's arguments and assertions that were drawn without considering that the broadest reasonable interpretation of the claims in light of the Specification as filed. Examiner accepts Applicant's admission that the codes recited in the claims at issue are directed to "a binary string, not a mathematical formula", however, the specification as filed does not encompass such definition provided by Applicant in the remarks. With respect to step 2B of the analysis , Applicant asserts “Turning to Mayo step 2, the examiner does no more than parrot parts of claim elements (but not in their entirety) and then render the ultimate legal conclusion of "adding nothing more" to the putative abstract idea(s) without any evidence of record that these additional elements were well known. This is legal error. Dismissing elements under the second step of the Mayo test may not be done without evidence, as what is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact, Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) (referenced in the 2019 Guidance mentioned in the rejection). ”. Examiner respectfully disagrees. MPEP 2106.05(d) recites "Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis". However, Examiner reminds Applicant that such additional consideration was not necessary in 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 14-16, filed on 08/28/2020), with respect to the rejection under 35 USC § 112(a) have been fully would still be available. The citation then recites a second user being unable to use the same voucher code. Therefore, Examiner is unconvinced that the specification as filed contemplates using "first and second plural single-use codes". The rejection was maintained and updated to better describe the lack of written description for the claimed subject matter and in view of the amended language. Therefore the claims are still rejected under 35 USC § 112(a) as further detailed below. In addition, claim 12 is now rejected in view of the amendments.

Claim rejections - 35 USC § 112(b)
in those embodiments the language "the retailer computer system" lacks antecedent basis as one of ordinary skill in the art would not be able to reasonably determine which one of the plurality of “retailer computer systems” the language refers to. Therefore, the rejection was maintained. The same rationale applies to the rejection of claims 9 and 13 for the term "the supplier computer system". With respect to language "at least one display of the retailer computer system"  in claim 5, Applicant asserts “The complaint that in Claim 5 "at least one display of the retailer computer system" is "not a required part of the claimed system" and that therefore Claim 5 is indefinite based on Zletz is noted with puzzlement. ”. Examiner respectfully disagrees. MPEP 2173.02 I recites "During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322." MPEP 2172.02 III B recites "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative does not depend on claim 10 anymore.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 20-36, filed on 08/28/2020), with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive, in part. With respect to  in claim 1, Applicant asserts when the new version has been developed. Therefore, the rejection was maintained. With respect to language directed to the description of information presented on at least one display in claim 9, Examiner respectfully disagrees with Applicant’s interpretation. Examiner is in the position that since the reference discloses providing a user interface for facilitating sale of the software, the reference anticipates the claim language. The contents of the user interface carry no patentable weight in view of the claimed system and it appears that Applicant places undue weight to these data elements/representations on a screen. The rejection was updated in view of the amended claim language. The same rationale applies to the rejection of 13. With respect to the arguments directed to claim 11, Examiner respectfully disagrees. Claim 11 was amended to depend on claim 1. Previously claim 11 depended on claim 10. Paragraph [0214] clearly anticipates the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

a. “instructions... to... provide code information including information categorized by retailer identity and product type, the code information comprising first plural single-use codes associated with a first retailer and a first product and second plural single-use codes associated with the first retailer and a second product;”;b. “instructions... to... responsive to a transaction with a buyer for the first product, provide to the buyer the first plural single-use codes, the buyer being associated with a buyer account and the first plural single-use codes being associated with the buyer account” (Contingent Limitation);c. “instructions... to... receive input of a first one of the first plural single-use codes; transmit the input to access the first product, the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account”;d. “instructions... to... receive input of a second one of the first plural single-use codes; transmit the input of the second one of the first plural single-use codes to access the first product, the second one of the first plural single-use codes being associated with the buyer account such that the second one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account”, 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), at least 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using at least one supplier computer system comprising at least one supplier processor; at least one retailer computer system comprising at least one retailer processor; at least a first buyer computer; at least a second buyer computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of licensing and/or issuing and forwarding codes. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of licensing and/or issuing and forwarding codes. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. 
Dependent claim 2 further recites wherein the code information includes, for each code, a product identification to which the code applies, and information about a retailer to whom the code applies. Merely describing the code contents does not alter the analysis above.

Dependent claim 4 further recites wherein the supplier instructions are executable to prevent downloading, to the retailer computer system, at least one code prior to a respective standard release date and/or pre-order release date of respective code. The claim recites the additional abstract idea of access control and "Adding one abstract idea to another abstract idea ... does not render the claim non-abstract."
Dependent claim 5 further recites wherein the retailer instructions are executable to present, on at least one display of the retailer computer system, at least one user interface (UI) presenting plural product identifications and respective code data for at least some of respective product identifications. Utilizing generic computer components (e.g., presenting an interface on a display) does not alone transform an otherwise ineligible claim into patent-eligible subject matter.
Dependent claim 6 further recites wherein the supplier instructions are executable to: access information related to sales velocity pertaining to a first retailer and a first product; and determine, based at least in part on the sales velocity, whether to send an alert message to at least the retailer computer system. This represents an additional abstract idea of the claims recite a judicial exception of a mental process of observing, evaluating, and making a determination based on the observed data. 
Dependent claim 7 further recites wherein the supplier instructions are executable to upload at least a first product update and the retailer instructions are executable to download the first product update; and implement the first product update on a respective product within a supplier-defined period. The additional function of uploading, downloading and implementing an update merely further recite using a processor/computer as a tool to implement the abstract idea of licensing (i.e. distributing the product/software).
Dependent claim 8 further recites wherein the retailer instructions are executable to upload at least a first request for additional codes pertaining to at least a first product, the supplier instructions being executable to provide codes pursuant to the first request. The additional function of uploading/providing codes merely further recite using a processor/computer as a tool to implement the abstract idea of licensing (i.e. distributing keys).
Dependent claim 9 further recites wherein the supplier instructions are executable to present, on at least one display of the supplier computer system, at least one user interface (UI) comprising: for at least one retailer, indication of unsold codes associated with pre-release products, indication of unsold codes associated with released products, indication of codes sold on demand, indication of codes sold in bulk, and indication of canceled codes. Utilizing generic computer components (e.g., presenting an interface on a display) does not alone transform an otherwise ineligible claim into patent-eligible subject matter.

Dependent claim 11 and 12 further recite wherein the supplier instructions are executable to: determine whether at least one critical date pertaining to a request from the retailer computer system for a bulk code download is satisfied; and responsive to determining that the at least one critical date pertaining to the request is not satisfied, not satisfy the request; and wherein the supplier instructions are executable to: download plural codes to satisfy the request responsive to the critical date being satisfied and the request not exceeding the allocated number of codes. The claims recite the additional abstract idea of access control and "Adding one abstract idea to another abstract idea ... does not render the claim non-abstract."
Dependent claim 13 further recites wherein the supplier instructions are executable to: present, on at least one display of the supplier computer system, at least one user interface (UI) comprising: an indication of at least one top-selling product; an indication of product sales by at least first and second retailers; an indication of at least one request from at least one retailer computer system; and at least one product tab region operable to search for product sales information using one or more of plural filters. Utilizing generic computer components (e.g., presenting an interface on a 
Therefore, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


“The second CE device 46 may include some or all of the components shown for the CE device 44. Either one or both CE devices may be powered by one or more batteries. Now in reference to the afore-mentioned at least one server 80, it includes at least one server processor 82, at least one tangible computer readable storage medium 84 such as disk-based or solid state storage, and at least one network interface 86 that, under control of the server processor 82, allows for communication with the other devices of Figure 1 over the network 22, and indeed may facilitate communication between servers and client devices in accordance with present principles. Note that the network interface 86 may be, e.g., a wired or wireless modem or router, Wi-Fi transceiver, or other appropriate interface such as, e.g., a wireless telephony transceiver. ”
Therefore, the specification as filed does not disclose with sufficient detail the introduced language of "at least a second buyer computer configured to execute second instructions to: receive input of a second one of the first plural single-use codes; transmit the input of the second one of the first plural single-use codes to access the first product". While the specification recites distributing a plurality of single use vouchers to retailers, the specification is silent regarding "transmit the input of the second one of the first plural single-use codes to access the first product", the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken 

Claim 1 recites “provide to the buyer the first plural single-use codes, then transmit the input to access the first product, the first one of the first plural single-use codes (in at least a first buyer computer) and then transmit the input of the second one of the first plural single-use codes to access the first product (in at least a second buyer computer)”. The specification as filed recites, inter alia:
“Thus, it is to be further understood that there may be a consumption limit for each voucher code provided by the supplier, which may be set to "1" in that the voucher code may only be redeemed once and associated with a single user account. For example, there may be one million codes in the same voucher code batch, each with a redemption of "1" which entitles one user account to access a video game for repeated gameplay as many times as the user may choose. The user may use their account to log in to their own computer/video game system to access the video game as many times as they wish, and may also use their account to login to other computers/video game systems to access the product such that once redeemed the voucher code may always be associated with the same account through which it was redeemed and no other accounts. However, if another user account was used to try to redeem the same voucher code (regardless of which computer/video game system was being used), the system may deny them access owing to the consumption limit being set to "1" and the code already having been redeemed using a different user account. This may help to prevent fraudulent access to the product. 
Additionally, the UI 400 may include information 416 indicating a number of units (voucher codes) of the product that have been allocated to a first retailer for sale by the first retailer and information 418 indicating a number of units of the product that have been allocated to a second retailer for sale by the second retailer. Also note that the information 416 and 418 may be edited by selecting the area at which the information 416, 418 is respectively presented. ”


Claim 12 was amended to recite “wherein the supplier instructions are executable to: download plural codes…” The specification as filed recites, inter alia:
“The logic of Figure 15 begins at block 1500 where the logic may, for each product, establish a number/quantity of voucher codes available to each and/or all retailers. The logic may then move to block 1502 where the logic may assign to each retailer its allocated subset of voucher codes for the given product. The logic may then proceed to block 1504 where the logic may establish a maximum number of voucher codes that may be downloaded in a single bulk order by each retailer (e.g., as may be specified by the supplier).”
The claims were amended to recite that the "supplier instructions" are executable to download plural codes, however, the specification as filed clearly recites the "download" being performed by "each retailer" (i.e. "voucher codes that may be downloaded in a single bulk order by each retailer"). Therefore, the specification as filed does not recite the supplier instructions comprising such function of "download plural codes...", as amended., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the supplier processor” in line 6. There is insufficient antecedent basis for this language in the claim since it is unclear which “at least one supplier processor” the claim is referring to (Claim 1 introduces “at least one supplier processor” more than once, in lines 2). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 2-13 are also rejected since they depend on claim 1.



Claim 1 recites: “at least a first/second buyer computer”. It is unclear by the claim language whether the language “first/second” refers to “buyer” (i.e. “at least a computer of a first buyer and at least a computer of a second buyer”), or whether it refers to “computer” (i.e. “at least a first computer of a buyer; at least a second computer of (the same) buyer”). This duality renders the scope of the claims unclear. Dependent claims 2-13 are also rejected since they depend on claim 1.

Claim 1 recites: “the code information comprising first plural single-use codes associated with a first retailer and a first product”. It is unclear by the claim language whether the language “the code information” refers to “first plural single-use codes” (i.e. “the code information comprising A. first plural single-use codes associated with 1. a first retailer and 2. a first product ”), or whether it refers to “first plural single-use codes and a first product” (i.e. “the code information comprising A. first plural single-use codes associated with a first retailer and B. a first product ”). This duality renders the scope of 

Claim 1 recites: “the code information comprising… second plural single-use codes associated with the first retailer and a second product”. It is unclear by the claim language whether the language “the code information” refers to “second plural single-use codes” (i.e. “the code information comprising A. second plural single-use codes associated with 1. the first retailer and 2. a second product ”), or whether it refers to “second plural single-use codes and a second product” (i.e. “the code information comprising A. second plural single-use codes associated with the first retailer and B. a second product ”). Therefore, it is unclear, by the claim language, whether the language "implement… update…" is tied to "supplier instructions", whether is tied to "retailer instructions" or whether it is an additional function recited, untied to any particular structure. This duality renders the scope of the claim language unclear.. This duality renders the scope of the claims unclear. Dependent claims 2-13 are also rejected since they depend on claim 1.

Claims 4, 5, 6 and 10 recite the language “the retailer computer system” in lines multiple. There is insufficient antecedent basis for this language in the claims since it is unclear which “at least one retailer computer system” the claims are referring to (Claim 1 introduces “at least one retailer computer system” more than once, in lines 7). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain 

Claim 5 is directed to “system comprising… at least one retailer computer system comprising at least one retailer processor configured to execute retailer instructions”. The claim includes language directed to further describing “at least one display of the retailer computer system” - i.e. “wherein the retailer instructions are executable to present, on at least one display of the retailer computer system…”. However, according to Applicant's Specification, the “at least one display of the retailer computer system” is not part of the claimed “system comprising… at least one retailer computer system comprising at least one retailer processor configured to execute retailer instructions” - see, for instance, in the specification as filed: 
“Moving on in the detailed description, reference is now made to Figure 6. It shows a user interface 600 presentable on the display of a retailer's computer in accordance with present principles so that a given retailer may be able to view the quantity/quota of voucher codes assigned and still available (still unsold) to that retailer via a DCS, with the quantities being sorted and searchable by respective product and also updated (e.g., reduced) responsive to sales of voucher codes by the retailer. The UI 600 may be accessed based on retailer login to the DCS to access the information via a web portal hosted by the DCS. As may be appreciated from Figure 6, the UI 600 may include a column 602 listing products and a column 604 listing voucher codes for each respective product that are allocated to that particular retailer for sale by the retailer.”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see MPEP 2173.02).



Claims 9 and 13 recite the language “the supplier computer system” in lines 3, and 3, respectively. There is insufficient antecedent basis for this language in the claims since it is unclear which “at least one supplier computer system” the claims are referring to (Claim 1 introduces “at least one supplier computer system” more than once, in lines 4). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”.

Claims 9 and 13 are directed to “system, comprising… at least one supplier computer system comprising at least one supplier processor configured to execute supplier instructions, ”. The claims include language directed to further describing “at least one display of the supplier computer system” - i.e. “wherein the supplier processor 
“Figure 5 shows a UI 500 that may also be presented on the display of a supplier's computer. The UI 500 may be for, as alluded to above, viewing and downloading reports related to products and associated voucher codes. The UI 500 may be part of a sortable feature for a spreadsheet generated by a DCS (e.g., an .xlsx document) in accordance with present principles, and/or may be part  a software module that itself may access and sort data from the spreadsheet. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see MPEP 2173.02)

Claim 12 recites “the allocated number of codes”. There is insufficient antecedent basis for this language in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2003/0120557 A1), in view of Satkunanathan et al. (US 2007/0198428 A1) and  in view of Barber (US 6,915,433 B1).

With respect to claim 12 3, Evans et al. teach a system (see Fig. 4, CPU 410, storage 420 and paragraphs [0050]-[0052]; Fig. 5, Software publisher 500, paragraphs [0102]-[0109]) (System, method and article of manufacture for an internet based distribution architecture) comprising:  
at least one supplier computer system comprising at least one supplier processor programmed with supplier instructions (see Fig. 4, CPU 410, storage 420 and paragraphs [0050]-[0052]; Fig. 5, Software publisher 500, paragraphs [0102]-[0109]), 

the retailer instructions being executable by the retailer processor to: responsive to a transaction with a buyer for the first product, provide to the buyer the first... codes, the buyer being associated with a buyer account and the... codes being associated with the buyer account (see Fig. 5, issue decryption key and paragraphs [0132] and [0133]; Fig. 7, step 706 and paragraphs [0139]-[0141]; Fig. 8, step 810 and paragraphs [0142] and [0143]); 
at least a first buyer computer configured to execute first instructions to: receive input of a first one of the first... codes (see Fig. 5, end users 508 and paragraph [0103]), 

Evans et al. do not explicitly disclose a system comprising:  the code information comprising first plural single-use codes associated with a first retailer and a first product and second plural single-use codes associated with the first retailer and a second product;  the code information including information categorized by retailer identity;  the codes are plural single-use codes;  transmit the input to access the first product, the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account; and  transmit the input of the second one of the first plural single-use codes to access the first product, the second one of the first plural single-use codes being associated with the buyer account such that the second one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account.  
However, Satkunanathan et al. disclose a system (Purchasing of computer access licenses) comprising:  
the code information comprising first plural single-use codes associated with a first retailer and a first product and second plural single-use codes associated with the first retailer and a second product (see License comprising group of licenses, paragraphs [0044]-[0048]; Fig. 1, licensor 110, online license purchase portal 120, customer 130; Example 13, licensor, paragraph [0075]; Examples 15 and 16, reseller, reseller preference, paragraphs [0078]-[0084]; Example 17, 
the codes are plural single-use codes (see Dynamic License pack, paragraphs [0116]-[0120]); 
transmit the input to access the first product, the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account (see Fig. 2, Exemplary Licensing Purchasing method, manual purchasing method, paragraphs [0050]-[0053]; Fig. 3, customer network 300, paragraphs [0055]-[0061]; Fig 15; Receipt of license, paragraphs [0105] and [0106]; License schema, paragraphs [0107]-[0110]; Dynamic License pack, paragraphs [0116]-[0120]; Licensable resources / access to user account, paragraphs [0131]-[0133], [0136] and [0137]; Figs. 32 and 33, license checks, paragraphs [0174]-[0176]); and 
transmit the input of the second one of the first plural single-use codes to access the first product, the second one of the first plural single-use codes being associated with the buyer account such that the second one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account (see Fig. 2, Exemplary Licensing Purchasing method, manual purchasing method, paragraphs [0050]-[0053]; Fig. 3, customer network 300, paragraphs [0055]-[0061]; Fig 15; Receipt of license, paragraphs [0105] and [0106]; License schema, paragraphs [0107]-[0110]; Dynamic License pack, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dynamic license packs as disclosed by Satkunanathan et al. in the system of Evans et al., the motivation being to allow customers to purchase the specific number of licenses desired (see Satkunanathan et al., paragraph [0117]).
The combination of Evans et al. and Satkunanathan et al. does not explicitly disclose a system comprising:  the code information including information categorized by retailer identity.
However, Barber discloses a system (Securely extensible component meta-data) comprising:  
the code information including information categorized by retailer identity (see Fig. 1, variety information about content 10 and col. 3, lines 44-56; table 2, vendor-ID and col. 5, line 47 to col. 6, line 33); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the metadata association with digital content as disclosed by Barber in the system of Evans et al. and Satkunanathan et al., the motivation being to allow the association of information that is apt to change over time, such as technical support information (see Barber, col. 2, lines 1-27).


Moreover, with respect to claim 1, the claim recites non-functional descriptive material. Claim 1 recites “code information, including information categorized by retailer identity and product type”; “the first one of the first plural single-use codes being associated with the buyer account such that the first one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account”; “the second one of the first plural single-use codes being associated with the buyer account such that the second one of the first plural single-use codes cannot be used to access the first product by an account other than the buyer account. access the code information” (Emphasis added). However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see, for instance, Evans et al., Fig. 4, CPU 410, storage 420 

With respect to claim 24, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Barber disclose a system wherein the code information includes, for each code, a product identification to which the code applies, and information about a retailer to whom the code applies (see Fig. 1, variety information about content 10 and col. 3, lines 44-56; table 1, unique -ID, col. 4, line 53 to col. 5, line 19; table 2, vendor-ID and col. 5, line 47 to col. 6, line 33). 

With respect to claim 35 6, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Barber disclose a system wherein the supplier instructions are executable to upload, for at least some codes, a standard release date and a pre-order release date (see Table 1, time-stamp and col. 4, line 53 to col. 5, line 19; date a component was added to a repository, col. 9, lines 34-38). 

7 8 9, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the retailer instructions are executable to present, on at least one display of the retailer computer system, at least one user interface (UI) presenting plural product identifications and respective code data for at least some of respective product identifications (see Fig. 5A, storefront front end 510 and paragraph [0134]). 

With respect to claim 710 11 12, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the supplier instructions are executable to upload at least a first product update and the retailer instructions are executable to download the first product update; and implement the first product update on a respective product within a supplier-defined period (see paragraphs [0152] and [0153]). 



With respect to claim 913 14, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the supplier instructions are executable to present, on at least one display of the supplier computer system, at least one user interface (UI) comprising: for at least one retailer, indication of unsold codes associated with pre-release products, indication of unsold codes associated with released products, indication of codes sold on demand, indication of codes sold in bulk, and indication of canceled codes (see Fig. 5, sales reporting, paragraphs [0104]-[0109], [0141]; Fig. 6, user interface for facilitating sale of the software, paragraph [0135]). 

15, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the supplier instructions are executable to: receive a request from the retailer computer system for a bulk code download; determine whether the request exceeds an allocated number of codes; responsive to the request exceeding the allocated number of codes, not download any codes in response to the request to the retailer computer system (see paragraphs [0214] and [0215]). 

With respect to claim 1116, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the supplier instructions are executable to: determine whether at least one critical date pertaining to a request from the retailer computer system for a bulk code download is satisfied; and responsive to determining that the at least one critical date pertaining to the request is not satisfied, not satisfy the request (see Fig. 8, demonstration programs paragraph [0142]; time-limited use, paragraph [0209], paragraph [0214] and [0215]). 

With respect to claim 1217, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with 

With respect to claim 1318, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Evans et al. disclose a system wherein the supplier instructions are executable to: present, on at least one display of the supplier computer system, at least one user interface (UI) comprising: an indication of at least one top-selling product; an indication of product sales by at least first and second retailers; an indication of at least one request from at least one retailer computer system; and at least one product tab region operable to search for product sales information using one or more of plural filters (see Fig. 5, sales reporting, paragraphs [0104]-[0109], [0141]; Fig. 6, user interface for facilitating sale of the software, paragraph [0135]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2003/0120557 A1), in view of Satkunanathan et al. (US 2007/0198428 A1), in view of Barber (US 6,915,433 B1) and in view of Ginter et al. (US 5,892,900).


However, Ginter et al. discloses a system (Systems and methods for secure transaction management and electronic rights protection) wherein
the supplier instructions are executable to prevent downloading, to the retailer computer system, at least one code prior to a respective standard release date and/or pre-order release date of respective code (see Fig. 56, content method 2070, release content block 2076 based on "a schedule when content may be available", col. 200, lines 24-53; schedule content for delivery, col. 315, line 59 to col. 316, line 34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the access protection mechanisms as disclosed by Ginter et al. in the system of Evans et al., Satkunanathan et al. and Barber, the motivation being to protect the rights of parties who create electronic content and efficiently operate as a highly configurable content control system (see Ginter et al., col. 4, lines 14-27 and col. 25, lines 36 to col. 26, line 24).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2003/0120557 A1), in view of Satkunanathan et al. (US 2007/0198428 A1), in view of Barber (US 6,915,433 B1) and in view of Chen et al. (US 2017/0206592 A1)

With respect to claim 6 19 20 21, the combination of Evans et al., Satkunanathan et al. and Barber teaches all the subject matter of the system as described above with respect to claim 1. The combination of Evans et al., Satkunanathan et al. and Barber does not explicitly teach a system wherein the supplier instructions are executable to: access information related to sales velocity pertaining to a first retailer and a first product; and determine, based at least in part on the sales velocity, whether to send an alert message to at least the retailer computer system. 
However, Chen et al. discloses a system (Tracking business performance impact of optimized sourcing algorithms) wherein 
the supplier instructions are executable to: access information related to sales velocity pertaining to a first retailer and a first product; and determine, based at least in part on the sales velocity, whether to send an alert message to at least the retailer computer system (see Fig. 1, high sales velocity, paragraphs [0023]-[0026]; triggering abnormality alerts, paragraph [0027]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the abnormality alerts as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sacco et al. (US 2015/0019287 A1) disclose method, apparatus, and computer program product for providing mobile location based sales lead identification, including a demand forecast indicative of a sellout rate for a promotion.
Hoffman et al. (US 2003/0083918 A1) disclose system, method and computer program product for contract consistency in a supply chain management framework, including generated supply chain statistics utilized for demand forecasting, advance planning, and/or volume tracking in the supply chain.
Mesaros (US 7,181,419 B1) discloses demand aggregation system, including A Demand Forecast System employs history information about a product and extrapolates an anticipated demand.
Mikurak (US 8,271,336 B2) discloses increased visibility during order management in a network-based supply chain environment, including providing a set of criteria under which a request for an application from the server should be granted.

Tan (US 2012/0041851 A1) discloses method and apparatus for enhanced supply chain management, including a supply chain management platform to generate or derive supply chain management information.
Chen et al. (US 8,732,039 B1) disclose allocating regional inventory to reduce out-of-stock costs, including obtain local demand information from a demand forecast distribution for a plurality of regions to generate desired or target local inventory quantities.
Belyi et al. (US 8,620,707 B1) disclose systems and methods for allocating inventory in a fulfillment network, including allocating available inventory across a fulfillment network.
Kupka et al. (US 6,434,535 B1) disclose system for prepayment of electronic content using removable media and for prevention of unauthorized copying of same, including not only the unique serial number in the encryption/decryption key, but also the vendor identifier and the user identifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, for instance, https://www.techopedia.com/definition/26227/license-key
        2 Claim 1 recites “the supplier instructions being executable by the supplier processor to… provide…”; “the retailer instructions being executable by the retailer processor to… provide…...”; “a first buyer computer configured to execute first instructions to: receive… transmit…....”; “a second buyer computer configured to execute second instructions to: receive… transmit…...”; “transmit… input… to access…...”; “the first one of the first plural single-use codes cannot be used to access…...”; “the second one of the first plural single-use codes to access the first product…...”; “the second one of the first plural single-use codes cannot be used to access…...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        3 Claim 1 recites “responsive to a transaction with a buyer for the first product, provide…”  Those are contingent limitations. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        4 Claim 2 recites “wherein the code information includes, for each code, a product identification to which the code applies, and information about a retailer to whom the code applies”, language directed to non-functional descriptive material.
        5 Claim 3 recites “the supplier instructions are executable to upload…”; (Emphasis added), statements of intended use or field use.
        6 Claim 3 recites “a standard release date”; “a pre-order release date, language directed to non-functional descriptive material.
        7 Claim 4 recites “the server instructions are executable to prevent downloading…”; (Emphasis added), statements of intended use or field use.
        8 Claim 5 recites “wherein the retailer instructions are executable to present…”; “respective code data for at least some of respective product identifications…...”; (Emphasis added), statements of intended use or field use.
        9 Claim 5 recites “at least one user interface (UI) presenting plural product identifications and respective code data for at least some of respective product identifications”, language directed to non-functional descriptive material.
        10 Claim 7 recites “ wherein the supplier instructions are executable to upload… and implement…”; “the retailer instructions are executable to download…...”; (Emphasis added), statements of intended use or field use.
        11 Claim 7 recites “implement the first product update on a respective product within a supplier-defined period…”  Those are contingent limitations.
        12 Claim 8 recites “wherein the retailer instructions are executable to upload…”; “the server instructions being executable to provide…...”; “codes pursuant to the first request…...”; (Emphasis added), statements of intended use or field use.
        13 Claim 9 recites “wherein the supplier processor instructions are executable to present…”; “for at least one retailer, indication…...”; (Emphasis added), statements of intended use or field use.
        14 Claim 9 recites “at least one user interface (UI) comprising: for at least one retailer, indication of unsold codes associated with pre-release products, indication of unsold codes associated with released products, indication of codes sold on demand, indication of codes sold in bulk, and indication of canceled codes, language directed to non-functional descriptive material.
        15 Claim 10 recites “wherein the server instructions are executable to: receive… determine… not download...”; “request… for a bulk code download…...”; (Emphasis added), statements of intended use or field use.
        16 Claim 11 recites “wherein the server instructions are executable to: determine… not satisfy…”; (Emphasis added), statements of intended use or field use.
        17 Claim 12 recites “wherein the server instructions are executable to: download…”; “download… to satisfy…...”; (Emphasis added), statements of intended use or field use.
        18 Claim 13 recites “wherein the supplier instructions are executable to: present…”; “region operable to search for product sales information…....” (Emphasis added), statements of intended use or field use.
        19 Claim 6 recites “wherein the server instructions are executable to: access… and determine…”; “information related to sales velocity…...”; “whether to send an alert message......”; (Emphasis added), statements of intended use or field use.
        20 Claim 6 recites “determine, based at least in part on the sales velocity, whether to send an alert message to at least the retailer computer system….”;  Those are contingent limitations.
        21 Claim 6 recites “information related to sales velocity pertaining to a first retailer and a first product…, language directed to non-functional descriptive material.